                Case 2:17-cr-00222-TLN Document 89 Filed 10/29/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:17-CR-00222-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; AND ORDER
14   ALDO ARELLANO,                               DATE: November 5, 2020
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and the

19 defendant, by and through counsel of record, hereby stipulate as follows:

20         1.      By previous order, this matter was set for status on November 5, 2020.

21         2.      By this stipulation, the defendant now moves to continue the status

22 conference until December 10, 2020, and to exclude time between November 5, 2020, and

23 December 10, 2020, under Local Code T4.

24         3.      The parties agree and stipulate, and request that the Court find the

25 following:

26                 a)     The government has represented that the discovery associated with

27         this case includes over 14,000 pages and several hours of recorded telephone

28         conversations. All of this discovery has been produced directly to counsel.


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:17-cr-00222-TLN Document 89 Filed 10/29/20 Page 2 of 3


 1                 b)     Defense counsel desires additional time to review the discovery,

 2         conduct research into the case, to discuss the case with her client, and otherwise

 3         prepare for trial in this matter.

 4                 c)     Counsel for defendant believes that failure to grant the above-

 5         requested continuance would deny her the reasonable time necessary for effective

 6         preparation, taking into account the exercise of due diligence.

 7                 d)     The government does not object to the continuance.

 8                 e)     Based on the above-stated findings, the ends of justice served by

 9         continuing the case as requested outweigh the interest of the public and the

10         defendant in a trial within the original date prescribed by the Speedy Trial Act.

11                 f)     For the purpose of computing time under the Speedy Trial Act, 18

12         U.S.C. § 3161, et seq., within which trial must commence, the time period of

13         November 5, 2020, to December 10, 2020, inclusive, is deemed excludable pursuant

14         to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

15         continuance granted by the Court at defendant’s request on the basis of the Court’s

16         finding that the ends of justice served by taking such action outweigh the best

17         interest of the public and the defendant in a speedy trial.

18         4.      Nothing in this stipulation and order shall preclude a finding that other

19 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

20 the period within which a trial must commence.

21         IT IS SO STIPULATED.

22

23   Dated: October 28, 2020                           MCGREGOR W. SCOTT
                                                       United States Attorney
24

25                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
26                                                     Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:17-cr-00222-TLN Document 89 Filed 10/29/20 Page 3 of 3


1    Dated: October 28, 2020                      /s/ SHARI RUSK
                                                  SHARI RUSK
2
                                                  Counsel for Defendant
3                                                 ALDO ARELLANO

4

5

6                                     FINDINGS AND ORDER

7         IT IS SO FOUND AND ORDERED this 28th day of October, 2020.

8

9

10

11                                                    Troy L. Nunley
                                                      United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
